Citation Nr: 1722716	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  11-13 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative joint disease (DJD) of the lumbar spine, status-post laminectomy with residual scar.


REPRESENTATION

Veteran represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1956 to August 1957, and from August 1961 to May 1986, for which he received the Navy Commendation Medal with V Device and Distinguished Flying Cross.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued a disability rating of 20 percent for service-connected DJD of the lumbar spine.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The issue of right side sciatica has been raised by the record in a March 2002 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

REMAND

A remand is required in this case for a new VA examination.

The record reflects that the Veteran's most recent VA examination for his DJD of the lumbar spine occurred in July 2010.  The fact that a VA examination is more than seven years old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  In this case, however, subsequent to the July 2010 examination, the Veteran indicated in his November 2010 Notice of Disagreement that he experienced more low back pain and less mobility, and his representative requested a new VA examination in his June 2017 appellate brief.  The Board finds this statement to be evidence of possible worsening since the last VA examination.  Therefore, a new VA examination is needed to assist in determining the current severity of the Veteran's service-connected DJD of the lumbar spine.  Snuffer, 10 Vet. App. at 400.

Additionally, the Veteran referred to seeing a VA doctor at Fort Worth in his January 2010 statement.  However, there is no such VA treatment records associated with the claims file.  On remand, the RO should ensure that the Veteran's VA treatment records are complete.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records, to include from the Fort Worth VA Outpatient Clinic, specifically reflecting any recent treatment for the Veteran's DJD of the lumbar spine.

2.  Then, provide the Veteran with a VA examination to determine the nature and severity of his DJD of the lumbar spine.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

The examiner shall test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  He or she should specifically describe the point at which pain begins during range of motion testing and any additional functional limitations due to pain.

The examiner should also thoroughly describe any reported functional limitation during flare-ups, to include the portrayal of any functional limitation in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups, to the extent possible.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A thorough explanation must be provided for all opinions rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After conducting all other development deemed necessary, readjudicate the claim for a disability rating in excess of 20 percent for service-connected DJD of the lumbar spine, status-post laminectomy with residual scar.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


